Case 2:19-cv-07818-CBM-RAO Document 76 Filed 06/09/21 Page 1 of 3 Page ID #:1072



   1    Katherine M. Dugdale, Bar No. 168014
        KDugdale@perkinscoie.com
   2    PERKINS COIE LLP
        1888 Century Park E., Suite 1700
   3    Los Angeles, CA 90067-1721
        Telephone: 310.788.9900
   4    Facsimile: 310.788.3399
   5    William C. Rava (appearing pro hac vice)
        Christian W. Marcelo (appearing pro hac vice)
   6    WRava@perkinscoie.com
        CMarcelo@perkinscoie.com
   7    PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
   8    Seattle, WA 98101
        Telephone: 206.359.8000
   9    Facsimile: 206.359.9000
  10    Attorneys for Plaintiff
        Nintendo of America Inc.
  11
                             UNITED STATES DISTRICT COURT
  12
                           CENTRAL DISTRICT OF CALIFORNIA
  13
  14
  15    NINTENDO OF AMERICA INC., a                  Case No. 2:19-CV-07818-CBM-RAO
        Washington corporation
  16                                                 NINTENDO’S NOTICE OF
                           Plaintiff,                MOTION AND MOTION FOR
  17                                                 RECONSIDERATION
              v.
  18                                                 Date:     July 13, 2021
        MATTHEW STORMAN, an                          Time:     10:00 a.m.
  19    individual, JOHN DOES 1-10,                  Ctrm:     #8B
        individuals and/or corporations,
  20                                                 The Honorable Consuelo B. Marshall
                           Defendant.
  21
  22         TO ALL PARTIES:
  23         PLEASE TAKE NOTICE that on July 13, 2021 at 10:00 a.m. in Courtroom
  24   #8B, 8th Floor of the above entitled Court located at 350 W. 1st Street, Los
  25   Angeles, California 90012, or as soon thereafter as this Motion may be heard,
  26   Plaintiff Nintendo of America Inc. (“Nintendo”), by and through its counsel, will
  27   and hereby does move this Court for reconsideration of this Court’s May 27, 2021
  28                                           -1-



                                                                                  152757152.1
Case 2:19-cv-07818-CBM-RAO Document 76 Filed 06/09/21 Page 2 of 3 Page ID #:1073



   1   Order (Dkt. No. 75) solely on the issue of this Court’s denial of Nintendo’s
   2   requested permanent injunction.
   3            This motion is made following the conference of counsel for Nintendo and
   4   Mr. Storman (pro se) pursuant to L.R. 7-3 which took place on Thursday, June 3,
   5   2021. The parties were unable to resolve the issue addressed in Nintendo’s motion.
   6            The motion is made on the grounds outlined in L.R. 7-18(a) and (b).
   7            First, Nintendo was unaware that the Trademark Modernization Act—which
   8   codified a presumption of irreparable harm in connection with the permanent
   9   injunction analysis where a defendant is found to have violated the Lanham Act—
  10   had been signed into law two days before Nintendo filed its Motion for Summary
  11   Judgment. L.R. 7-18(a). Mr. Storman did not address Nintendo’s request for a
  12   permanent injunction, and thus, neither party nor this Court addressed the codified
  13   presumption of irreparable harm that should have applied in this case.
  14            Second, Defendant’s recent actions, including his representation that he may
  15   relaunch the RomUniverse website to distribute copies of other companies’
  16   videogames and his failure to make his court-ordered payments to Nintendo,
  17   demonstrate Nintendo’s entitlement to and need for a permanent injunction. L.R. 7-
  18   18(b).
  19            The motion will be based on this Notice of Motion; the Memorandum
  20   filed in support; the declaration of William C. Rava; upon such memoranda,
  21   declarations and exhibits as Nintendo may file subsequently; upon such other
  22   matters as to which the Court must and may take judicial notice; and upon such
  23   other and further matters as may be presented at the hearing.
  24
  25
  26
  27
  28
                                                 -2-
                                                                                      152757152.1
Case 2:19-cv-07818-CBM-RAO Document 76 Filed 06/09/21 Page 3 of 3 Page ID #:1074



   1    DATED: June 9, 2021             PERKINS COIE LLP
   2
                                        By:/s/ Katherine M. Dugdale
   3                                       Katherine M. Dugdale
                                           William C. Rava (appearing pro hac vice)
   4                                       Christian W. Marcelo (appearing pro hac
                                           vice)
   5
   6                                    Attorneys for Plaintiff
                                        NINTENDO OF AMERICA INC.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -3-
                                                                            152757152.1
